      Case 4:19-cv-00124-JEG-HCA Document 18 Filed 06/21/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA

ANIMAL LEGAL DEFENSE FUND, IOWA
CITIZENS FOR COMMUNITY
IMPROVEMENT, BAILING OUT BENJI,
PEOPLE FOR THE ETHICAL
TREATMENT OF ANIMALS, INC., and
CENTER FOR FOOD SAFETY
                                                           No. 19-CV-00124-JEG-HCA
                Plaintiffs,
vs.

KIMBERLEY K. REYNOLDS, in her                             MOTION TO DISMISS OF
official capacity as Governor of Iowa, TOM               DEFENDANTS KIMBERLEY
MILLER, in his official capacity as                    REYNOLDS, TOM MILLER, AND
Attorney General of Iowa, and DREW                           DREW SWANSON
SWANSON, in his official capacity as
Montgomery County, Iowa County
Attorney,
                Defendants.


       Defendants Kimberley Reynolds, Tom Miller, and Drew Swanson (hereafter collectively

referred to as “Defendants”), pursuant to Federal Rule of Civil Procedure 12(b)(6) and Local Rule

7, and hereby submit this Motion to Dismiss for failure to state a claim upon which relief can be

granted. In support, they state as follows:

       1.      In their Complaint, Plaintiffs allege violations of their constitutional rights under

the First and Fourteenth Amendments of the U.S. Constitution against Defendants.

       2.      Plaintiffs’ First Cause of Action asserts Iowa’s Agriculture Production Facility

Trespass (“Ag-Trespass”) statute (Iowa Code section 717A.3B) is overbroad in violation of the

First Amendment.

       3.      Plaintiffs’ Second Cause of Action asserts Iowa’s Ag-Trespass statute is a content

and viewpoint-based restriction of their speech in violation of the First Amendment.
      Case 4:19-cv-00124-JEG-HCA Document 18 Filed 06/21/19 Page 2 of 3



       4.      Plaintiffs’ Third Cause of Action asserts Iowa’s Ag-Trespass statute is void-for-

vagueness in violation of the First and Fourteenth Amendments.

       5.      Plaintiffs’ Fourth Cause of Action asserts Iowa’s Ag-Trespass statute violates the

Due Process Clauses of the Fourteenth Amendment.

       6.      Plaintiffs’ Complaint should be dismissed in its entirety since Plaintiffs fail to state

a claim for violations of their First and Fourteenth Amendment rights as a matter of law.

       WHEREFORE, Plaintiffs’ Complaint should be dismissed its entirety.



                                                      Respectfully submitted,

                                                      THOMAS J. MILLER
                                                      Attorney General of Iowa

                                                         /s/ Jeffrey S. Thompson__________
                                                      JEFFREY S. THOMPSON
                                                      Solicitor General
                                                      jeffrey.thompson@ag.iowa.gov

                                                         /s/ Jacob J. Larson______________
                                                      JACOB J. LARSON
                                                      Assistant Attorney General
                                                      jacob.larson@ag.iowa.gov

                                                      Hoover State Office Building
                                                      1305 E. Walnut Street, 2nd Floor
                                                      Des Moines, Iowa 50319
                                                      Phone: (515) 281-5164
                                                      Fax: (515) 242-6771
                                                      ATTORNEYS FOR DEFENDANTS




                                                  2
      Case 4:19-cv-00124-JEG-HCA Document 18 Filed 06/21/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this date, I electronically filed the foregoing paper

with the Clerk of Court by using the CM/ECF system. All participants in this case are registered

CM/ECF users and will be served by the CM/ECF system.

       DATE: June 21, 2019



                                                         /s/ Jacob J. Larson______________
                                                      JACOB J. LARSON
                                                      Assistant Attorney General
                                                      jacob.larson@ag.iowa.gov

                                                      Hoover State Office Building
                                                      1305 E. Walnut Street, 2nd Floor
                                                      Des Moines, Iowa 50319
                                                      Phone: (515) 281-5164
                                                      Fax: (515) 242-6771
                                                      ATTORNEY FOR DEFENDANTS




                                                 3
